DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kadomatsu et al (US Patent 7,651,212 B2), in view of Noguchi (US Patent 6,428,862 B1).
With regard to claim 1:  Kadomatsu discloses a device which comprises: a first portion to receive a first color ink particles within a first fluid onto a substrate to form an image (Figure 11, black print head 112Bk, note that per column 16 lines 39-56 that the “ink” in Kadomatsu includes both a coloring material and a solvent); a first charge source (the corona charger 196 immediately downstream from the black print head in the moving direction of the substrate 116) to emit first polarity charges to charge the first color ink particles to move through the first fluid to become electrostatically fixed relative to the substrate (see Figure 12 showing the action of the charger and roller, which impart charge onto the coloring material to cause the coloring material to adhere to the substrate 116); a second portion to receive relative tot eh substrate second ink particles within a second fluid to further form the image (any of the color print heads 112M, 112 C, or 112Y), and a second charge source (the corona charger 196 immediately downstream of the chosen color print head) to emit charges to charge the second ink particles to move through the second carrier fluid and to charge the first color ink particles to electrostatically fix both the first and second color ink particles relative to the substrate.
Kadomatsu does not disclose that the second charge source emits opposite polarity charges than the first charge source, instead both charge sources are shown as emitting negative polarity charges.
Noguchi teaches that in inkjet printing it is desirable to configure black inks and color inks differently, such that the black inks and the color inks have opposite polarities when the color ink is applied to the substrate along with the color ink solvent. This is taught as causing the differently charged colorants to react with each other at the boundary between color and black, reducing the occurrence of color bleed (see column 26 lines 45-54.
Since the charge sources of Kadomatsu impart charges to the inks, it would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the charging polarity for the color inks to have an opposite polarity from the charging polarity of the black in, to impart different polarity charges to the solvent-carried ink colorants and prevent color bleed between the color and black inks. 

With regard to claim 3: The first and second charge sources comprise cold plasma generators (corona chargers, which are a type of cold plasma generator as noted in applicant’s specification ¶0043 as filed).

With regard to claim 4: The second ink particles of Kadomatsu are of a second color different from a first color of the first ink particles (the first pink is black, the second one of Yellow, Cyan, or Magenta).

With regard to claim 5: Kadomatsu discloses a  movement element to move the substrate along a travel path including the first portion, the first charge source, the second portion, and the second charge source (a conveyance belt wound around rollers 136 and 137), and a control portion to control, via the movement element movement of the substrate along the travel path relative to a distance between the respective first and second charge sources in order to maintain electrostatic fixation of the first color ink particles relative to the substrate from the first charge source to the second charge source (the system controller is shown in Figure 6, and includes control of the drive motors via motor drive 76 and solvent removal system via solvent removal control 88).

With regard to claim 8: Each of the respective first and second portions of Kadomatsu comprise a fluid ejection device to eject the first and second ink particles, respectively, within the first and second fluids, respectively, onto the substrate (the first and second portion are inkjet print heads).

With regard to claim 9: Kadomatsu includes a liquid removal unit downstream from at least the first charge source to remove at least a portion of the at least first fluid from the substrate (porous roller 126).

Allowable Subject Matter
Claims 10-15 are allowed.
Claims 2 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 10, 13, and claims dependent thereupon:  The prior art does not teach the combination of limitations as claimed, nor does it indicate that a person having ordinary skill in the art at the time of filing would have found the combination to have been obvious.  Inkjet systems which utilize electrostatic coagulation of solvent carried colorant particles appear to be primarily of the type that use aqueous solvents for ink transport, and the prior art appears to generally indicate that this is considered to be an advantage of the system (see JP11-323227, ¶0002) and thus teach away from using non-aqueous oil-based inks in such an arrangement.  The examiner notes that other teachings do include the use of multiple charge generating elements disposed downstream of colorant application positions but do not teach the use of fluid-carried ink that is charged by those elements (as in Jackson, US Patent 5,537,198, which uses powdered toner), or have a second electrode which does not charge the ink particles as claimed, instead guiding already charged particles to move in a particular manner without appearing to meaningfully changing or imparting any charge (as in the case of the grounded electrode 6a in JP 2013-215985 A, cited by applicant).

With regard to claim 2: The prior art does not teach the combination of limitations as claimed, nor does it indicate that a person having ordinary skill in the art at the time of filing would have found the combination to have been obvious. Teachings which do include the use of multiple charge generating elements disposed downstream of colorant application positions either do not teach the use of fluid-carried ink that is charged by those elements (as in Jackson, US Patent 5,537,198, which uses powdered toner), or have a second electrode which does not apply charges to the ink particles as claimed, instead guiding already charged particles to move in a particular manner without appearing to meaningfully changing or imparting any charge (as in the case of the grounded electrode 6a in JP 2013-215985 A, cited by applicant).
With regard to claims 6-7: The prior art does not teach the combination of limitations as claimed, nor does it indicate that a person having ordinary skill in the art at the time of filing would have found the combination to have been obvious.  Use of intermediate transfer of images is known, but the combination of charged fixation of particles with the use of a semi-liquid image-receiving holder is not taught in the prior art, nor is the use of a ground element connected to the media being used as the substrate (in Kadomatsu a transport belt is present and taught as being conductive within itself, but the media itself is not electrically connected to ground or a particular potential).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gila et al (US Patent 8,491,086 B2); May et al (US Patent 6,932,469 B2); Kadomatsu et al (US 7,422,312 B2); and Chowdry et al (US Patent 6,719,423 B2) teach devices which use electrostatic fields to aid in the fixation of colorant particles to a substrate (intermediate or the final substrate). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852